Exhibit 10.31

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

 

   1. CONTRACT ID CODE     PAGE OF PAGES       J    1        3

2. AMENDMENT/MODIFICATION NO.            

P00002

  

3. EFFECTIVE DATE        

        02-Mar-2006

  

4. REQUISITION/PURCHASE REQ. NO.

SEE SCHEDULE

 

5. PROJECT NO. (If applicable)

6. ISSUED BY                            CODE

  

N68936

  

7. ADMINISTERED BY (If other than Item 6)

 

  CODE            S0513A    

CDR NAWCWD CODE 220000D

ATTN: P. RICHTER

(760) 939-4272

429 E BOWEN RD – STOP 4015

CHINA LAKE CA 93555-6108

        

DCMA SANTA ANA

34 CIVIC CENTER PLAZA

ROOM 5001

SANTA ANA CA 92701-4056

        

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)

HOKU SCIENTIFIC, INC

1075 OPAKAPAKA STREET

        9A. AMENDMENT OF SOLICITATION NO.    

KAPOLEI HI 96707-1887

        9B. DATED (SEE ITEM 11)

 

      x     10A. MODIFICATION OF CONTRACT/ORDER NO.    
N68936-05-C-0028

 

CODE                1XVX9

   FACILITY CODE                    x     10B. DATED (SEE ITEM 13)
        07-Mar-2005

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ¨ is extended, ¨ is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

(a) By completing Items 8 and 15, and returning              copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required)

      See Schedule

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS,

IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

     

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

     

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

 

     

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

x    

  

D. OTHER (Specify type of modification and authority)

mutual agreement of the parties

E. IMPORTANT: Contractor ¨ is not, x is required to sign this document and
return 1 copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

      Modification Control Number: richterp06998

see herein

 

 

 

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as hereto fore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)                                

 

  

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

THEODORE W FISKE/PROCUREMENT CONTRACTING OFFICE

TEL: (760) 939-8182             EMAIL: theodore.fiske@navy.mil

15B. CONTRACTOR/OFFEROR                

 

(Signature of person authorized to sign)

 

15C. DATE SIGNED  

  

16B. UNITED STATES OF AMERICA

 

BY      /s/ Theodore W. Fiske        

                (Signature of Contracting Officer)

  

16C. DATE SIGNED

 

02-Mar-2006

    EXCEPTION TO SF 30                                        
                                    30-105-04   
                                 STANDARD FORM 30 (Rev. 10-83)

    APPROVED BY OIRM 11-84                                       
                                        
                                       Prescribed by GSA

                                                                                
                                        
                                                     FAR (48 CFR) 53.243



--------------------------------------------------------------------------------

N68936-05-C-0028

P00002

Page 2 of 3

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

SUMMARY OF CHANGES

In order to accommodate the requirement for use of interGovernmental funding for
testing at Pearl Harbor, the value of CLIN 0008 and the funding for CLIN 0008
are hereby reduced by $8,000.00. In addition, the delivery schedule for CLINS
0007 and 0008 are adjusted and additional reports are required.

SECTION A - SOLICITATION/CONTRACT FORM

The total cost of this contract was decreased by $8,000.00 from $4,550,000.00 to
$4,542,000.00.

SECTION B - SUPPLIES OR SERVICES AND PRICES

CLIN 0008

The unit price amount has decreased by $8,000.00 from $1,392,375.00 to
$1,384,375.00.

The total cost of this line item has decreased by $8,000.00 from $1,392,375.00
to $1,384,375.00.

SECTION F - DELIVERIES OR PERFORMANCE

The following Delivery Schedule item for CLIN 0007 has been changed from:

 

 

DELIVERY DATE

  QUANTITY    SHIP TO ADDRESS    UIC  

07-MAR-2006

  12   

N/A

FOB: Origin

  

To:        

           

DELIVERY DATE

  QUANTITY    SHIP TO ADDRESS    UIC  

30-SEP-2006

  12   

N/A

FOB: Origin

   The following Delivery Schedule item for SUBCLIN 000701 has been changed
from:  

DELIVERY DATE

  QUANTITY    SHIP TO ADDRESS    UIC  

POP 01-OCT-2005 TO

01-MAR-2006

  N/A   

N/A

FOB: Destination

  

To:

           

DELIVERY DATE

  QUANTITY    SHIP TO ADDRESS    UIC  

POP 01-OCT-2005 TO

30-SEP-2006

  N/A   

N/A

FOB: Destination

   The following Delivery Schedule item for CLIN 0008 has been changed from:  

DELIVERY DATE

  QUANTITY    SHIP TO ADDRESS    UIC  

07-MAR-2007

  1   

N/A

FOB: Origin

  

To:

           

DELIVERY DATE

  QUANTITY    SHIP TO ADDRESS    UIC  

30-SEP-2007

  1   

N/A

FOB: Origin

  



--------------------------------------------------------------------------------

N68936-05-C-0028

P00002

Page 3 of 3

The following Delivery Schedule item for SUBCLIN 000801 has been changed from:

 

  DELIVERY DATE   QUANTITY   SHIP TO ADDRESS    UIC  

POP 01-MAR-2006 TO

01-MAR-2007

  N/A  

N/A

FOB: Destination

   To:                    DELIVERY DATE   QUANTITY   SHIP TO ADDRESS    UIC  

POP 01-MAR-2006 TO

30-SEP-2007

  N/A  

N/A

FOB: Destination

  

SECTION C: THE CONTRACTOR is hereby required to provide an additional monthly
technical report that describes the testing done during the months of schedule
slip. This report may be in the same format and distributed in the same manner
as the progress reports.

SECTION G - CONTRACT ADMINISTRATION DATA

Accounting and Appropriation

Summary for the Payment Office

As a result of this modification, the total funded amount for this document was
decreased by $8,000.00 from $4,550,000.00 to $4,542,000.00.

SUBCLIN 000801:

AB: 1751319 44TX 252 00019 0 050119 2D 000000 AIR710FAAA00 (CIN 001015075200001)
was decreased by $8,000.00 from $1,392,375.00 to $1,384,375.00

In consideration of the modification agreed to herein as complete equitable
adjustments for the required testing at Pearl Harbor, the Contractor hereby
releases the Government from any and all liability under this contract for
further equitable adjustments attributable to such facts or circumstances giving
rise to this modification.

(End of Summary of Changes)